ORIGINAL
            Jf n tbe Wniteb ~tates QCourt of jf eberal QClaims
                                        No. 17-622C
                                  (Filed October 25, 2017)
                                 NOT FOR PUBLICATION

*************************************
                                          *
VAN THOMAS GREEN,                         *                          FILED
                                          *
                    Plaintiff,            *                        OCT 2 5 2017
                                          *
             V.                           *                       U.S. COU RT OF
                                                                 FEDERAL CLAIMS
                                          *
THE UNITED STATES,                        *
                                          *
                   Defendant,             *
                                          *
*************************************

                                        ORDER

        On May 8, 2017, plaintiff Van Thomas Green, who is proceeding prose, filed
a complaint in this court. Complaints filed in this court must be accompanied by
eith er a $400 filing fee pursuant to Rule 77. l(c) of the Rules of the United States
Court of Federal Claims (RCFC) or an application to proceed in forma pauperis
pursuant to 28 U.S.C. § 1915. At the time Mr. Green filed his complaint, he
attached a motion for leave to proceed in forma pauperis-which was granted by the
Court on July 27, 2017. See ECF No. 7.

        On June 23, 2017, th e government filed a motion to dismiss this case under
RCFC 12(b)(l) a nd 12(b)(6), alleging that the plaintiff's claims fall outside of the
court's jurisdiction or otherwise fail to state a claim upon which r elief can be
granted. ECF No. 6. A response was due from Mr. Green by July 24, 2017, but Mr.
Green failed to file any form of a response. Recognizing Mr. Green's prose status,
this Court-on its own motion-extended the deadline until September 26, 2017.
ECF No. 8. The order extending the filing time made clear, however, that failure to
file a response would mean that Mr. Green's case would be dismissed for failure to
prosecute under Rule 41(b). Id. Mister Green still failed to file a response.

      Because Mr. Green h as not responded to the government's motion to dismiss
this matter, this case is DISMISSED for failure to prosecute under RCFC 41(b).
The government's motion to dismiss this case is therefore DENIED as moot. The
Court notes, however, that subject-matter jurisdiction likely does not exist in this
case. Plaintiff, whose gr andmother was a member of the Choctaw Nation, appears

                                                        7017 1450 DODD 1346 1826
to be alleging t hat the United States breached treaty obligations owed his ancestors.
The complaint does not specify a ny action taken by the government in the six years
prior to the filing of the complaint, and thus any cause of action would seemingly be
time-barred. See 28 U.S.C. § 2501. Moreover, treaty claims under t he Indian
Tucker Act, 28 U.S.C. § 1505, must be brought by an "identifiable group" and not
individual tribal members. Boye v. United States, 90 Fed. Cl. 392, 405 n.13 (2009)
(citing Fields v. United States, 191 Ct. Cl. 191, 195-96 (1970)).

      The Clerk is directed to close this case.


IT IS SO ORDERED.




                                         Judge




                                          -2 -